Title: To Thomas Jefferson from Maxcey Ewell, 10 October 1790
From: Ewell, Maxcey
To: Jefferson, Thomas



Sir
Charlottesville October 10th 1790

Impressed with the highest reverence for your character, and convinced that it is always your wish to assist the distressed I feel a confidence that you will excuse the liberty I take in troubling you with this address.
Having not the most distant knowledge of Mr. Madison and acquainted with your intimacy, My request is that you Sir would condescent to lay my little affair before him and add your influence for his attention to it. If I ask too much, Sir, forgive and forget this intrusion on your time. If I do not the kindness of your assistance will be ever most gratefully remembered.

Having long served my country as a soldier, I was in the year 1781 appointed a commissary to the convention troops at Albemarle Barracks as assistant to Mr. John Allen who was the issuing commissary. In this post Sir did I serve within a few days of three years, and for these services Sir have I never received one single sixpence. Within the time appointed by Congress I lodged as I was informed was the right method the certificates of my services with Mr. Dunscomb. At the discolution of his office I applied to Mr. John Hopkins whom I was told was appointed to recieve all such paper from him. He told me he had mine but could then do nothing in the business. I have never Sir since that time been able to gather any information.
Urged by my duty to a wife and many children not far removed from absolute distress I have ventured to trouble you Sir with this application with the hope of your countenance.
Mr. Madison I do not know. This county claims Mr. Jefferson. Shall I hope that he will condescend to honor this business with his notice?—I will hope it till he tells me ’tis impertinent. With every sentiment of respect for his integrity and admiration of his superior abilities in his exertions for the good of his country I have the honor to be his devoted & obedient Servant,

Maxey Ewell.

